Citation Nr: 0201537	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  97-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

2. Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from July 1956 to June 
1962, and served in the National Guard for several years 
thereafter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In June 2000, the Board remanded the appellant's claims to 
the RO for further development in accordance with a November 
1999 remand issued by the U.S. Court of Appeals for Veterans 
Claims (Court).  In its remand of June 2000, the Board 
referred the issue of entitlement to service connection for a 
somatoform disorder to the RO for appropriate action.  The 
claims folder does not reveal that adjudicative action has 
been undertaken.  The Board therefore again refers the issue 
to the RO for appropriate action. 


FINDINGS OF FACT

1. No worse than level III hearing impairment has been 
demonstrated in each ear.  

2. The appellant is in receipt of the highest schedular 
evaluation assignable for tinnitus, and neither 
exceptional nor unusual circumstances have been 
demonstrated so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10 (2001); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (effective prior to, and as 
amended from, June 10, 1999).

2. The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10 (2001); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective prior to, and as amended from, June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In General

The appellant seeks disability ratings greater than are 
currently assigned for tinnitus and for bilateral hearing 
loss.

The appellant's rating claims are to be decided based upon 
the application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155.  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A). 

Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board has carefully considered this matter in light of 
the VCAA and the supporting regulations.  Having reviewed the 
evidence of record in light of all applicable law, the Board 
finds that VA has met its duty to assist in the development 
and notification of all information and identified evidence 
necessary to substantiate the claims.  In this regard, the 
appellant has been afforded VA medical examinations to 
ascertain the severity of the claimed disorders, and no 
further medical inquiry is warranted. 

Factual Background
Service connection has been established for tinnitus and 
bilateral hearing loss, each effective from June 30, 1995.  

In October 1995, the appellant underwent a VA audiometry 
test, which revealed the following pure tone thresholds, in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
70
LEFT
25
30
55
90

Speech discrimination ability was 100 percent in the right 
ear and 92 percent in the left ear.  

The appellant reported that he had tinnitus that was 
bilateral and constant.  He related that the tinnitus 
bothered him when he was present in quiet environments, and 
that in order to sleep, he had to mask the tinnitus with the 
sound of a television or radio.  

During a May 1997 VA audiometry test, the following pure tone 
thresholds were noted:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
45
70
LEFT
30
30
60
90

Speech discrimination ability was 96 percent in each ear.  
The appellant again complained of tinnitus, which was 
bilateral and constant.  He reiterated that the tinnitus was 
sometimes so loud that he was unable to sleep, and at times 
he could not hear over it.  

The July 1997 rating decision on appeal established service 
connection for tinnitus and assigned a ten percent disability 
evaluation effective from June 30, 1995.  Service connection 
was also established for bilateral hearing loss, and a zero 
percent disability rating was assigned effective from June 
30, 1995.  

In February 1998, the appellant testified at a personal 
hearing conducted at the RO.  In substance, he stated that he 
could not understand some words spoken to him.  He added that 
he would sometimes have to ask his wife to repeat dialogue 
spoken on television.  The appellant stated that due to his 
tinnitus, he awoke after three to four hours of sleep every 
night, and that he had constant ringing in his ears.  The 
appellant also submitted a copy of an April 1997 audiometric 
evaluation conducted by the M.E. Company.  It reflects the 
appellant's hearing threshold levels, in decibels, including 
at 1000, 2000, 3000, and 4000 hertz, respectively, for each 
ear.  Speech discrimination ability was not reported as a 
percentage.

In a July 1998 statement, R.M.H., M.D., stated that the 
appellant had chronic problems with tinnitus and associated 
stress and insomnia.  

A VA audiological evaluation in April 1999 revealed the 
following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
65
85
LEFT
35
40
65
100

Speech recognition ability was 92 percent in the right and 
left ears.  The veteran complained that his tinnitus was 
louder.

The appellant underwent a VA otolaryngological examination in 
April 2001.  The appellant reported that his hearing loss had 
progressively worsened.  He reported he had been issued a 
quiet machine in 1998 to block out his tinnitus which had 
progressed to constant.  Upon clinical examination, there was 
no deformity of the auricle, and the external canal had no 
edema, scaling or discharge.  The tympanic membranes were 
within normal limits.  There was no disturbance of balance or 
upper respiratory problems, and no evidence of active ear 
disease.  The appellant was diagnosed to have mild 
sensorineural hearing loss of both ears with constant 
tinnitus.  

A contemporaneous VA audiological evaluation in April 2001 
revealed the following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
60
85
LEFT
35
35
70
95

Speech audiometry revealed speech recognition ability of  90 
percent in the right ear and of  84 percent in the left ear.


Analyses

Compensable initial evaluation for bilateral hearing loss.

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
revised rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI and VII.  As noted, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87.  See 64 Fed. Reg. 25202- 
25210 (May 11, 1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
312-13 (1991). 

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz. 38 C.F.R. 
§ 4.86 (2000).

In this matter, the RO has considered the appellant's claim 
under the new criteria, in an August 2001 Supplemental 
Statement of the Case.  Neither of the "unusual patterns of 
hearing impairment" is evident in the current case.  The 
assigned levels and evaluation for the appellant's bilateral 
hearing loss would be exactly the same for the appellant 
under the old or the new criteria.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable initial evaluation for bilateral hearing loss. 
Puretone threshold average as used in Table VI and VIa of 38 
C.F.R. § 4.85 is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  By referencing 
the puretone threshold average and speech discrimination 
ability percentage of each ear, a Roman numeral designation 
is obtained for the level of hearing impairment of each ear.  
By combining the Roman numeral level designation for hearing 
impairment for each ear, Table VII of 38 C.F.R. § 4.85 is 
used to determine the disability percentage evaluation that 
should be assigned.  38 C.F.R. § 4.85 (c), (d) and (e).  As 
demonstrated above, on VA examinations in October 1995 and 
May 1997, the veteran had level I hearing impairment in each 
ear.  On VA examination in April 1999, the veteran had level 
II hearing impairment in each ear.  On VA examination in 
April 2001, the veteran had level II hearing impairment in 
the right ear, and level III hearing impairment in the left 
ear.  The mechanical application of the rating schedule to 
the findings on each audiometric examination warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Thus, under the schedular criteria, the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.

The appellant has requested that this matter be referred for 
an extraschedular evaluation.  However, review of the 
appellant's symptomatology reveals that referral of this 
issue is not warranted.  Pursuant to 38 C.F.R. § 3.321(b)(1), 
an increased disability rating on an extraschedular basis may 
be awarded "[t]o accord justice ... to the exceptional case 
where the schedular evaluations are found to be inadequate . 
. . ."  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
exceptional case includes factors such as "marked 
interference with employment or frequent periods of 
hospitalizations [due exclusively to service-connected 
disability] as to render impractical the application of 
regular rating standards."  Moyer, 2 Vet. App. at 293 
(quoting 38 C.F.R. § 3.321(b)(1)).  The test is a stringent 
one for, as the Court has held, "it is necessary that the 
record reflect some factor which takes the claimant outside 
the norm of such veteran.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, none of the factors as enumerated in 38 
C.F.R. § 3.321(b)(1) have been demonstrated.  The appellant 
is not shown to have marked interference with employment or 
frequent periods of hospitalization due to his service-
connected disorder.  In these circumstances, referral for an 
extraschedular evaluation is clearly not warranted.  


Increased initial evaluation for tinnitus, currently 
evaluated as 10 percent disabling

Under the prior provision of the rating schedule, persistent 
tinnitus, as a symptom of head injury, concussion, or 
acoustic trauma, warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999).  Under the revised provision, recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (effective June 10, 1999).  There is no other 
compensable schedular evaluation for tinnitus, and a 10 
percent evaluation is the maximum allowed. 

As noted, under the provisions of 38 C.F.R. § 3.321(b)(1), 
where schedular evaluations are found to be inadequate an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be awarded.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(b)(1).

However, the appellant is not shown to have required frequent 
hospitalization for his tinnitus.  In addition, there is no 
competent medical evidence that indicates that the 
appellant's tinnitus results in marked interference with 
employment of a degree that is greater than that anticipated 
by the 10 percent evaluation assigned under the appropriate 
diagnostic code.  In summary, the record is devoid of 
objective evidence which indicates that the appellant's 
tinnitus presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Thus, the record does not 
present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied.

An initial disability rating greater than 10 percent for 
tinnitus is denied.   



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 


